


110 HCON 324 IH: Expressing the sense of Congress relating

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Ms. Kaptur (for
			 herself and Mr. Kildee) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress relating
		  to the trade promotion agreement between the United States and
		  Colombia.
	
	
		That it is the sense of Congress that
			 Congress should not approve the trade promotion agreement between the United
			 States and Colombia signed on November 22, 2006.
		
